ORDER
PER CURIAM
Linda Whitfield appeals from the circuit court’s ruling that she was barred from serving as mayor of the City of Wellston and from ever again holding that office, pursuant to Section 2-132.3 of the City of Wellston Code of Ordinances, due to the fact that she had been impeached from that office. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for this order. We affirm. Rule 84.16(b)(1) & (5).